Title: To Thomas Jefferson from George Logan, 10 June 1805
From: Logan, George
To: Jefferson, Thomas


                  
                     Respected Friend 
                     
                     Stenton June 10th: 1805
                  
                  I thank you for your late affectionate Letter; and as a Citisen of Pennsylvania thank you for the interested concern you express on account of the political dissentions existing in our State. Be assured the whole has arisen from official disappointment, & the personal resentment of a few factious individuals. These desperate Characters having associated together for the purpose of destroying our excellent Constitution; it became necessary for a number of Republicans to unite to oppose their visionary & mad projects. This society will in a few days publish an address to the Citisens, in which a very candid view of the subject is taken. I will do myself the pleasure of forwarding it to you as soon as it is published.
                  Agreeably to your desire I waited on Mr. Brannagan, &c delivered your message to him. he is perfectly satisfied with your reasons for not answering his Letter: he appears to be a modest inoffensive poor Man.
                  Having a sincere regard for your happiness & reputation, I wish you seriously to consider the observations I made to you last winter respecting Duane: he is doing more injury to the just principles of Republican Government than any Man ever amongst us.
                  Mrs Logan presents her best respects to you. I am desirous she should accompany me next Winter to Washington: Should she hear of its being the intention of Mrs. Randolph to be there, I hope she will comply with my wishes—
                  I am Your real friend
                  
                     Geoe Logan 
                     
                  
               